Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status of the claims
Claims 1-20 are pending and examined on merit in this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11-14, 16 and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “wherein the level of the biomarker”. It is not clear what level is referred by “the level” because claim 1 step does not provide any step of determining the level of the biomarker.
Claim 11 recites “wherein step b) comprising comparing the level”. It is unclear what step is referred by step b) because claim 1 does not have any method step b). Claims 12-14 being dependent of claim 11 also carries the same defects.

Claim 19 recites “an interaction partner of the biomarker”. It is unclear what is intended to encompass by “interaction partner of a biomarker”. Not clear what type of interaction is intended to encompass by “interaction” because “interaction” and “interaction partner” has not been clearly defined or described in the specification. Non-specific interaction? Hydrophobic interaction? Therefore, in the absence of clear description of interaction, it is not clear what compounds/partners are intended to encompass by “interaction partner”. Moreover, the relationship of the capture reagent  to the interaction partner or the biomarker to biomarker to be determined and the relationship of the lyso-GB1-sulfatide in the instruction in the kit is vague and indefinite.
Claims 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites “use of a biomarker for diagnosis of metachromatic leukosystrophy” and claim 16 -18 are directed to use of mass spectrometric analysis for detection of a biomarker

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 recites “use of a biomarker for diagnosis of metachromatic leukodystrophy” and claim 16 -18 are directed to use of mass spectrometric analysis for detection of a biomarker.  The recitation “preferably in a method according to claim 1” is not a positive recitation and thus considered not a required method step use with the biomarker. Therefore, claims 15-18 are rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any clear steps involved in the process for use, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101.  See for example Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to law of nature (natural correlation) without significantly more. Based upon an analysis with respect to the claims as a whole, claim 1 is determined to be directed to a law of nature/natural principle and an abstract idea. This judicial exception is not 
A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope. The analysis turns on whether the claim has added enough to show a practical application. See id. at 1968. In other words, the claim cannot cover the natural principle itself such that it is effectively standing alone. A bare statement of a naturally occurring correlation, albeit a newly discovered natural correlation or very narrowly confined correlation, would fail this inquiry. See id. At 1965, 1971.
It is not necessary that every recited element or step integrate or relate to the natural principle as long as it is applied in some practical manner. However, there must be at least one additional element or step that applies, relies on or uses the natural principle so that the claim amounts to significantly more than the natural principle itself.
Along with integration, the additional steps must be sufficient to ensure that the claim amounts to significantly more than the natural principle itself by including one or 
According to the Dec. 16, 2014 Interim Guidance on Patent Subject Matter Eligibility, the inquiry for subject matter eligibility consists of three steps (Steps 1, 2A, and 2B):
Step 1: Is the claim directed to a statutory category?  Yes, the claim is directed to a process.
Step 2A: Is the claim directed to a judicial exception (a law of nature, a natural phenomenon, or an abstract idea)?  Yes, the claim is directed to a law of natural or natural phenomenon.  Specifically, the claim is directed to diagnosing metachromatic leukodystropy in a subject comprising detecting a biomarker in a sample from the subject. Although claim 1 does not mention relating the determined label of the biomarker to diagnosing of metachromatic leukodystropy in the subject, the correlation is present in the claim as claimed diagnosing is related to the detection. Moreover, the presence of correlation is clear from claims 4, 5,and 11-13 the lavel of the biomarker is being determined, compared to a cut-off value for relating the determined value to diagnosing of metachromatic leukodystropy in a subject. Specification (page 44, last paragraph) states the followings: “A person skilled in the art will thus immediately acknowledge that according to the methods according to the present invention, wherein a level of a biomarker is compared to a cut-off value and wherein said comparison to said cut-off value is for use to diagnose a disease such as MLD, Therefore, it provides a clear indication that the biomarker detection steps are 
Step 2B:  Does the claim as a whole amounts to significantly more than the exception?  No.
The claims are limited to (a) determining a biomarker by means of various analysis methods including detection of lysosulfatides using HPLC. 
However, Toda (J. Neurochemistry 1990) discloses detection of lysosulfatide in a sample using HPLC and Mirzaian (Master’s Thesis 2011) discloses detection of lysosulfatide in plasma sample from MLD patients using LC-MS/MS (sections 2.3, 2.4, 2.4.3 and 2.5). Mcdade et al  (Demography 2007) teaches detection of various biomarkers from blood samples collected on dried filter paper from finger prick (Abstract, Table 1) which provides various advantages (page 907) and McCann et al  (Ann Clin Biochem 2003) discloses detection of biomarker in blood sample collected on dried filter paper for LC-MS/MS analysis (page 163). Therefore, determining the amount of a biomarker in a whole blood sample and blood collected on a dry blood filter card, was previously undertaken by those of skill in the art as cited above, indicating that such a feature of detection of an analyte in blood sample does not go beyond well-understood, and routine activity. See 103(a) rejections below and 35 U.S.C. 112 (pre-AIA ), first paragraph above.
Also weighing against eligibility is the fact that the determining a level of the biomarker is a step that anyone practicing the naturally occurring correlation would necessarily have to undertake. Moreover, it is a generic step. Such steps are not sufficient to ensure that the claims amount to significantly more than the naturally 
Furthermore, the claims do not do significantly more than describe the judicial exception(s) with general instructions to apply/use it, in that the claims do not recite any steps that would practically apply the method depending on the results of the method. 
For all of these reasons, the elements/steps recited in the claims in addition to the judicial exception(s) fail to ensure that the claimed method amount to something significantly more than the judicial exception(s).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1-4, 6-11 and 14-18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mirzaian (Master Thesis, 2011, cited in IDS filed 05/22/2020).
Claim 1 is considered to be directed to a method comprising a step of detecting a biomarker in a sample from a subject when the sample is selected from blood or plasma wherein the biomarker is different from an enzyme. The recitation “A method for diagnosing” in the preamble has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any 
In regards to claim 1, Mirzaian discloses tandem mass spectrometry method comprising determination of lysosulfatide (a biomarker, which is different from an enzyme) in a sample from a body fluids of a subject (Page 1 last paragraph) wherein the body fluid is plasma of a subject (section 2.5). Therefore, the reference is deemed to anticipate the cited claim.
In regards to claim 2, as describe above, Mirzaian teaches detection of lysosulfatide, which is different from an enzyme and which is not an arylsulfatase.
In regards to claim 3, as described above, Mirzaian discloses detection of lysosulfatide in plasma.
In regards to claim 4, Mirzaian discloses determining a level of lysosulphatides present in the sample (see section 2.5.3 of page 31).
In regards to claims 6-9, Mirzaian discloses detection of lysosulphatides by mass spectrometric analysis (see section 2.5 of page 27) including MS/MS (Title and Abstract).
In regards to claim 10, Mirazaian discloses detection of lysosulphatides, which has the structure as disclosed below

    PNG
    media_image1.png
    285
    765
    media_image1.png
    Greyscale
 and the structure is the same as the structure as claimed in claim 10.

In regards to claim 14, Mirazaian discloses limit of detection in the pmol/ml level (page 7 and section 2.5) and thus detection of higher concentration of 0.05ng/ml within the limit of Mirazaian.
In regards to claim 15, Mirazaian discloses use of biomarker in a method of detection of lysosulphatides (i.e. the method of claim 1).
In regards to claim 16, as described above, Mirazaian discloses detection of lysosulfatide (i.e. a biomarker) by mass spectrometric analysis, which clearly provides the limitation of use of mass spectrometric analysis for detection of a biomarker and mass spectrometric analysis.
In regards to claim 17, as described above, Mirazaian discloses detection in plasma. 
In regards to claim 18, Mirazaian discloses detection using mass spectrometric analyses combined with HPLC (page 57).
Claims 1-4, 6, 11, 19 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Diamandis et al (US 2011/0151580 A1).
Claim 1 is considered to be directed to a method comprising a step of detecting a biomarker in a sample from a subject when the sample is selected from blood or plasma wherein the biomarker is different from an enzyme. The recitation “A method for diagnosing” in the preamble has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any 
In regards to claim 1, Diamondis discloses determining a level (i.e. detecting) of a biomarker in a sample from the subject (claim 1) wherein the biomarker is selected from the group consisting of ALCAM, BCAM and a combination thereof and thus the biomarker is different from an enzyme.
In regards to claim 2, ALCAM, BCAM is different from an enzyme and is different from arylsulfatase.
In regards to claim 3, Diamondis discloses sample is plasma sample (paragraph [0020], [0081]).
In regards to claims 4 and 11, Diamondis discloses that the method comprises determining the level of the biomarker in the sample (see claim 1) and comparing the level of each biomarker product in the sample with a control (see claim 1) and reference level (claim 4) and in the absence of a clear definition of a cut off value, the control value or the reference value of Diamondis will be considered as a cut off value.
In regard to claim 6, Diamondis discloses immunoassay detection of the biomarker (see claim 42).
In regards to claim 19, Diamodis discloses a kit comprising an agent (interaction partner) that binds a biomarker and instruction for use. The recitation in b) with the term “optionally” is not a positive recitation (i.e. optional) and thus considered as not a required part of the claimed kit. However, claim 42 discloses an immunoassay device wherein a capture antibody is immobilized on a solid support and wherein the  
In regards to claim 20, the sample is not a part of the kit component because the sample is only for the intended process of using the kit.
Claims 16 and 18 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by  Toda et al  (Journal of Neurochemistry 1990).
In regards to claim 16, Toda discloses detection of lysosulfatides (i.e. a biomarker) in patients with metachromatic leukodystrophy using HPLC and mass spectrometry and compared the amount detected with control subject and co-related the high concentrations of lysosulfatide (as compared to control) in various tissues (cerebral gray matter, kidney and liver) with patients diagnosed with metachromatic leukodystrophy (Abstract). Therefore, Toda clear discloses use of mass spectrometric analysis for detection of a biomarker wherein the biomarker is lyso-GB1-sulfatide. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-10, and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10690682. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 1 is considered to be directed to a method comprising a step of detecting a biomarker in a sample from a subject when the sample is selected from blood or plasma wherein the biomarker is different from an enzyme. The recitation “A method for diagnosing” in the preamble has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.
Claim 1 US patent ‘582 discloses a method for generating quantitative data for a subject comprising: determining by means of mass spectrometric analysis a level of a free lyso-Gb1-sulfatide present in a sample from the subject, wherein the sample is a whole blood sample collected from the subject on a dry blood filter card, wherein the mass spectrometric analysis is carried out from the collected whole blood on the dry blood filter card. Therefore, in the process of generating the quantitative data, the process of detection of lyso-GB1-sulfatide is disclosed and the lyso-GB1-sulfatide will be considered as a biomarker because claim 10 of instant application disclose lyso-Gb1-sulfatide as a biomarker. The claim does not mention that the biomarker is different from an enzyme, but however, the claimed lyso-Gb1-sulfatide of US patent 
In regards to claim 15, the use of biomarker lyso-Gb1-sulfatide is disclosed in the process of claim 1 of US patent ‘682 and the process is obvious to claim 1 of instant application.
In regards to claims 6-9, the process of claims 1-3 of US patent ‘682 discloses detection of lyso-Gb1-sulfatide using mass spectrometric analysis and also by MS/MS.
In regards to claim 17, claim 1 of US patent ‘682 discloses detection of lyso-Gb1-sulfatide from a subject on a dry blood filer card.
In regards to claim 18, claim 3 of US patent ‘682 discloses mass spectrometric analysis is combined with high performance liquid chromatography (HPLC).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641